Citation Nr: 0017464	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to an effective date earlier than December 
15, 1994, for the grant of service connection of tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
July 1955, from May 1961 to May 1966, and from July 1967 to 
June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  

During the March 2000 hearing before the undersigned travel 
Member of the Board, the veteran raised a new claim of 
service connection for prostate cancer.  Transcript, pp. 2-3.  
As this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

The Board finds that the veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his hearing loss (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this instance, the veteran and his representative 
indicated during the March 2000 hearing the existence of 
private treatment records which are not currently of record.  
Transcript, pp. 3, 4, and 6.  In particular, the veteran 
testified that he had received a hearing test one week prior 
to the hearing and that the physician had told him that his 
hearing loss was stabilizing, but had still "gone down 
some."  Tr., p. 6.  

The veteran's representative testified that these records 
would be submitted within 30 days.  Tr., p. 6.  It does not 
appear from the record that these records were submitted by 
either the veteran or his representative.  

The RO should attempt to obtain the private medical records 
referred to during the March 2000 hearing.  The duty to 
assist requires the VA to obtain private records which may be 
relevant to the veteran's claim.  See 38 C.F.R. § 3.159(b); 
White, 1 Vet. App. at 521.  

In addition, as the veteran indicated during the March 2000 
hearing that his hearing loss had increased in severity since 
the most recent VA examination (conducted in April 1999), the 
Board concludes that another VA examination should be 
conducted.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Regarding the claim for an effective date prior to December 
15, 1994, for the grant of service connection for tinnitus, 
the record shows that the Board granted service connection 
for tinnitus in September 1997.  In November 1997 the RO 
assigned a 10 percent evaluation for tinnitus, effective from 
December 15, 1995, which the RO noted as being the date of 
the claim for tinnitus.  

In September 1998 the veteran submitted a statement 
expressing, in pertinent part, his disagreement with the RO's 
assigned effective date for the grant of service connection 
for tinnitus, contending that the effective date should have 
been retroactive to 1975.  There is no indication that the 
veteran was ever provided with a Statement of the Case (SOC) 
pertaining to the claim for an earlier effective date for the 
grant of service connection for tinnitus.  In October 1999 
the RO granted an earlier effective date to December 15, 
1994; however, this grant did not satisfy his appeal.

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

With regard to the claim for an earlier effective date for 
the grant of service connection for tinnitus, the RO is 
directed to carefully examine the veteran's December 1974 
claim for hearing loss.  This claim also contains a statement 
by the veteran claiming that he had continual ringing in his 
right ear.  As this statement was made in conjunction with 
his claim for service connection for hearing loss, it appears 
that this December 1974 statement could also constitute a 
claim of service connection for ringing in the right ear.  
The record indicates that the RO did not adjudicate a claim 
of service connection for ringing in the right ear at that 
time.  

Accordingly, this case is remanded to the RO for the 
following:

1.  After securing any necessary 
authorization or medical releases, the RO 
should secure all outstanding private 
medical records as testified to during 
the March 2000 hearing.  See Transcript, 
pp. 3, 4, and 6.  

2.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive VA audiological evaluation 
of his bilateral hearing loss.  The 
claims file should be made available to 
the examiner prior to the examination.  

Any further indicated special studies 
should be conducted if necessary.  The 
current severity of the veteran's hearing 
loss should specifically be determined by 
the use of controlled speech 
discrimination and puretone audiometry 
testing in accordance with 38 C.F.R. 
§ 4.85 (1999).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a compensable evaluation for bilateral 
hearing loss.  In this regard, the RO 
should document its consideration of the 
applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1) as warranted.  

4.  The RO will undertake such 
development or review action as it deems 
proper regarding the issue of entitlement 
to an effective date prior to December 
15, 1994, for the grant of service 
connection of tinnitus.  

5.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, the RO shall 
prepare a statement of the case on the 
issue of entitlement to an effective date 
prior to December 15, 1994, for the grant 
of service connection of tinnitus.  

The veteran should be advised of the need 
to file a substantive appeal in order to 
perfect his appeal and of the time limit 
within which the substantive appeal must 
be filed.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that it is (they are) 
responsive to and in complete compliance 
with the directives of this remand, and 
if it is (they are) not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

If any benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




